 Case 1:18-cv-02054-LPS Document 60 Filed 01/21/20 Page 1 of 2 PageID #: 1869



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICTOF DELAWARE


BIOGEN INTERNATIONAL GMBH.

               Plaintiff,

       V.                                                     C.A. No. 18-2054-LPS

BANNER LIFE SCIENCES LLC

               Defendant.


                                             ORDER

       At Wilmington this 21st day of January 2020:

       WHEREAS, the parties have filed letter briefs and competing proposed final judgment

and temporary restraining orders ("TRO") (DJ. 58, 59);

       WHEREAS, the Court agrees with Biogen on the first disputed provision, the scope of

the injunction; to ensure, as a practical matter, that no inducement of infringement of the method

claims of the patent-in-suit improperly occurs during the TRO period, the Court will enjoin the

activities Biogen seeks to preclude, while allowing Banner to engage in the other activities

permitted under Biogen' s proposed order, i.e. , seeking final FDA approval of its drug product,

manufacturing, and stockpiling;

       WHEREAS, the Court agrees with Biogen on the second disputed provision, relating to

the activities Biogen may undertake in the relevant market during the TRO period; the TRO is

intended to preserve the status quo while providing Biogen a brief period to seek relief from the

Federal Circuit in connection with the difficult issues this Court had to decide, and the "status

quo" is that Biogen may freely and fairly compete in the relevant market, a freedom the Court is

not persuaded it has a meritorious basis to enjoin during the TRO period;
 Case 1:18-cv-02054-LPS Document 60 Filed 01/21/20 Page 2 of 2 PageID #: 1870



       WHEREAS , the Court finds both parties ' proposals on the third disputed issue

concerning security unreasonable - Biogen having proposed $100,000 (for a market into which it

apparently sells approximately $84 million of drug product each week worldwide) and Banner

having proposed an unlimited, unspecified amount;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

        1.     The parties shall meet and confer and, no later than 8:00 p.m., tonight, January

21, 2020, submit a proposed final judgment and TRO, consistent with the above decisions of the

Court, and containing their agreed-upon amount of security or their competing amounts (in

which event the Court will choose the most reasonable of the proposals).

       2.      The Court intends to enter final judgment and a TRO tomorrow, January 22,

2020. The TRO will expire thirteen (13) days thereafter, on February 4, 2020 at 10:00 a.m. ,

given that the parties ' failure to agree has required the Court to expend an additional day (and at

least one night) addressing their disputes, and a TRO of longer than 13 days is no longer

justifiable under the totality of circumstances.




 January 21, 2020                                      HONO    BLE LEON    P. STARK
 Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE




                                                   2
